Per Curiam,
This action was brought by the Borough of Hollidaysburg to recover from the estate of Anna C. Bell, deceased, the amount of a judgment it was compelled to pay in a suit brought against it by Teresa Green, for injuries sus- . tained in falling on an icy pavement in front of a property owned by Miss Bell. The record of that suit was admitted in evidence in this action, and the main complaint of the'appellant—and the only one to be noticed —is of its admission, because, he alleges, he had not received notice from the borough of the former proceed*208ing against it. Whether he had received such notice, and was thus given the opportunity to ask to intervene as a defendant, was submitted to the jury as a question of fact, and their finding that he had had due notice of the proceeding against the borough, was supported by the evidence. The borough solicitor testified that when the case against the borough was fixed on the trial list he went to the appellant and said to him, “It is highly important for you to take some interest in this case, for, in the event of the borough being held responsible, it may be possible that you will in turn be made liable.” In addition to this, the appellant was actually present at the trial of the case and testified'in it as a witness. Nothing is discoverable in the assignments of error calling for a retrial of the case, and the judgment is affirmed.